DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the application have a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR §1.56.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because of undue length, inclusion of legal phraseology, etc. Appropriate correction is required.  See MPEP § 608.01(b).
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings received on 4/062019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: “energy transfer to said body upon irradiation by a laser weapon” in claims 2, 6, 10 and 14; “sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors”, in claims 3, 7, 11 and 15; “illumination spot … observed by the sensors of a laser guided weapon approaching said body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors ..”, in claims 4, 8, 12 and 16; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1 recites “said body”, and claim 3 recites “the sensors”, there are insufficient antecedent basis for the limitations in the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lasch et al. (US 6,677,028).
Regarding claim 1, Lasch teaches a method of reducing the amount of laser radiation absorbed by means of coating said body with a composition (refer to US 6,677,028, provide solvent resistance, provide thermal resistance; provide transparency for retroreflectivity, reflective coating, [col. 4, lines 50-60]) comprised of: 
(a) a plurality of retroreflectors (Figs. 2, 3a-b; “plurality of retroreflective elements 22”; [col. 11, line 65]),
 (c) wherein said retroreflectors are bound to the surface (“the particular article in which the film is used”, [col. 5, lines 5-6]) of the body by means of an adhesive (Figs. 2, 3a-b, “An adhesive layer 37 has a major surface 17 opposed from the viewing surface”, [col. 12, lines 17-19], “the particular article in which the film is used”, [col. 5, lines 5-6];  “Multilayered films of the present invention may be used for ... retroreflective article having multilayer film(s) is mounted via an adhesive to a rigid substrate” [col. 15. L 49 - col. 16, L-12]); and 
(d) wherein the purpose of said retroreflective coating is to increase survivability of said body in a hostile environment (“retroreflective products (e.g., bead-based and prismatic-type (e.g. cube corner) retroreflective sheeting) have been developed to provide increased safety, especially during periods of reduced visibility”, [col. 1, lines 23-27]; “provide weatherability or durability; … improve processability; provide solvent resistance; provide color or opaqueness; provide flexibility; .. provide graffiti resistance; provide thermal resistance; provide transparency: provide moldability; … provide transparency for retroreflectivity; provide image receptivity; provide abrasion resistance; and provide water vapor resistance” [col. 4, lines 49-60]; “face members provide a substantially transparent viewing surface that protects the optical elements from a variety of possible destructive effects, such as dirt, water, and exposure to weather and outdoor conditions …. the face member (33 of FIG. 3a and 31 of FIG. 3b) preferably comprises a transparent multilayer film. One such multilayer film has an air exposed polyurethane layer that is capable of withstanding weather”, [col. 12, lines 25-39]), 
In another embodiment in Fig. 14, Lasch teaches 
(b) wherein said retroreflectors are under one millimeter in diameter or along their greatest dimension (FIG. 14 depicts an exposed lens retroreflective article 450 having retroreflective member 452 carried by a multilayer film 454 … glass beads 456” [col. 19.  L 55-57]. In Fig. 14 “glass beads 456 having a refractive index of about 1.9 and a diameter of about 0.06 mm”, [col. 29, L 42-44]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Lasch’s retroreflectors of Figs. 2 or 3a-b to retroreflectors of Fig. 14, for having under one millimeter in diameter or along their greatest dimension as taught by Lasch, for the predictable result of improving performance and flexibility with desired surface properties and less of the overall thickness of the multilayer film, as Lasch teaches in abstract and in [col. 9, line 5; col. 30, lines 30-39].
Regarding claim 5, the method according to claim 1 is rejected (see above).
Lasch teaches the method according to claim 1.
Lasch further teaches wherein 
the retroreflectors are comprised of partially spheres (see spheres in Figs. 2, 3a-b; “In FIG. 3a, the transparent beads have a first hemispherical portion enclosed by the face member, and a second opposing hemispherical portion spaced at the cooperative position from the reflective coating”)
In another embodiment in Fig. 14, Lasch teaches metallized glass spheres, “glass beads 456”, [col. 19, line 58], and further teaches “a reflective coating, such as aluminum”, [col. 14, line 17] that makes metallized glass sphere).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the retroreflectors of Figs. 2 or 3a-b to metallized glass spheres, as taught by Lasch for the predictable result of improving reflectivity performance and method for manufacturing as Lasch teaches in “abstract and col. 9, line 5” with desired surface properties with less of the overall thickness of the multilayer film [col. 30, lines 30-39].
Regarding claim 9, the method according to claim 1 is rejected (see above).
Lasch teaches the method according to claim 1.
Lasch further teaches wherein the retroreflective coating is coated with an additional coating which smooths the exposed surface (“An article such as shown in FIG. 3a may be made thermally print receptive by substituting a trilayer film for the face layer 33 … This trilayer film of the present inventive article provides a smooth surface for printing or hot-stamping and print quality is improved”, [col. 25, lines 17-26]). 
Regarding claim 13, the method according to claim 5 is rejected (see above).
Lasch teaches the method according to claim 5.
Lasch further teaches wherein the retroreflective coating is coated with an additional coating which smooths the exposed surface (“An article such as shown in FIG. 3a may be made thermally print receptive by substituting a trilayer film for the face layer 33 … This trilayer film of the present inventive article provides a smooth surface for printing or hot-stamping and print quality is improved”, [col. 25, lines 17-26]). 

Claims 2-4, 6-8, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lasch et al. (US 6,677,028) and further in view of Winker et al. (US 2017/0357002).
Regarding claim 2, the method according to claim 1 is rejected (see above).
Lasch teaches the method according to claim 1.
Lasch further teaches wherein the survivability of the body is increased because of reduced energy transfer to said body upon irradiation by a laser weapon (“the particular article in which the film is used”, [col. 5, lines 5-6]; “The retroreflective elements may comprise transparent beads cooperating with a reflective coating”, [col. 1, lines 57-59]; reflective coating reduces energy transfer to the body; Figs. 2, 3a-b, “An adhesive layer 37 has a major surface 17 opposed from the viewing surface”, [col. 12, lines 17-19],  “Multilayered films of the present invention may be used for ... retroreflective article having multilayer film(s) is mounted via an adhesive to a rigid substrate” [col. 15. L 49 - col. 16, L-12]; “some of the functions each individual layer may serve are to (1) improve the bonding between layers; (2) provide weatherability or durability; (3) decrease cost; (4) improve processability; (5) provide solvent resistance; (6) provide color or opaqueness; (7) provide flexibility; (8) provide control of encapsulation of the scrim; (9) provide graffiti resistance; (10) provide thermal resistance; (11) provide transparency: (12) provide moldability; (13) provide conspicuity via fluorescence or other means; (14) provide transparency for retroreflectivity; (15) provide image receptivity; (16) provide abrasion resistance; and (17) provide water vapor resistance. The multilayer films of this invention are typically carefully selected to provide the desired function required for each article” [col. 4, lines 47-60]).
Lasch teaches reduced energy transfer to a body upon irradiation, as claimed in claim 1, (see claim 1: “provide solvent resistance, provide thermal resistance; provide transparency for retroreflectivity, reflective coating, [col. 4, lines 50-60]).
Lasch doesn’t explicitly teach a body upon irradiation by a laser weapon.
Lasch and Winker are related as retroreflector elements.
Winker teaches a body upon irradiation by a laser weapon (a gun with tracking camera provides digital images of the target and of the laser reflected via the retroreflector, … The tracking camera may have two separate image sensors or two spatially separate image sensor regions”, [0053] and Fig. 2A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Lasch to include a body to reduce energy transfer upon irradiation by a laser weapon as, taught by Winker for the predictable result of determining the aimpoint on the target [Winker, abstract].
Regarding claim 3, the method according to claim 1 is rejected (see above).
Lasch teaches the method according to claim 1.
Lasch teaches the survivability of the body is increased by using the film upon the body which results the radiation from said body being reflected back because of the retroreflective coating on said body (“retroreflective products (e.g., bead-based and prismatic-type (e.g. cube corner) retroreflective sheeting) have been developed to provide increased safety, especially during periods of reduced visibility”, [col. 1, lines 23-27]; “the particular article in which the film is used”, [col. 5, lines 5-6]; “The retroreflective elements may comprise transparent beads cooperating with a reflective coating”, [col. 1, lines 57-59]; the retroreflective coating reflects back the radiation from the body, [see summary]);
Lasch doesn’t explicitly teach dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors.
Lasch and Winker are related as retroreflector elements.
Winker teaches dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors (“The tracking camera provides digital images of the target and of the laser reflected via the retroreflector … The tracking camera may have two separate image sensors or two spatially separate image sensor regions” [0053]; “tracking … via laser light reflected by a retroreflector array disposed on … and captured in the imager FOV”, [0005]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lasch to include sensors to focus the laser weapon upon a body which results from laser radiation from the weapon being reflected back to said sensors, as taught by Winker, for the predictable result of  correctly aiming on the target using the reflected beam from the target, as taught by Winker in [0003 and summary].
Regarding claim 4, the method according to claim 1 is rejected (see above).
Lasch teaches the method according to claim 1.
Lasch teaches the method of Claim 1 wherein the survivability of the body is increased because of a reduction in illumination spot brightness (“retroreflective products (e.g., bead-based and prismatic-type (e.g. cube corner) retroreflective sheeting) have been developed to provide increased safety, especially during periods of reduced visibility”, [col. 1, lines 23-27]; “provide solvent resistance, provide thermal resistance; provide transparency for retroreflectivity, reflective coating, [col. 4, lines 50-60]) 
Lasch doesn’t explicitly teach a reduction in illumination as observed by the sensors of a laser guided weapon approaching said body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body.
Lasch and Winker are related as retroreflector elements.
Winker teaches a reduction in illumination as observed by the sensors of a laser guided weapon approaching said body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body (“FIG. 10C depicts an exemplary embodiment of another tracking system having two image sensors and a dichroic beamsplitter”, [0029]; “The tracking camera may have two separate image sensors or two spatially separate image sensor regions (See FIGS. 10B-10C). One such sensor region may be optimally configured to track the target … A shooter may manually adjust a laser boresight 202 to account for elevation adjustment V 204 and windage adjustment H 206 relative to a gun boresight 208. The shooter may calculate the elevation holdoff based on a knowledge of: a visually estimated or measured distance from the gun to the target,”, [0048]; FIGS. 10A-10C shows off-axis path “FIGS. 10A-10C depict exemplary embodiments of imagers having one or more image sensors for tracking bullet locations and/or tracking target locations”; [0077]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Lasch to include a reduction in illumination as observed by the sensors of a laser guided weapon approaching the body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body as taught by Winker for the predictable result of determining an updated location to account for aiming errors, and relative motion between the gun and target as taught by Winker in para [0038-0039].
Regarding claim 6, the method according to claim 5 is rejected (see above).
Lasch teaches the method according to claim 5.
Lasch further teaches wherein the survivability of the body is increased because of reduced energy transfer to said body upon irradiation by a laser weapon (“the particular article in which the film is used”, [col. 5, lines 5-6]; “The retroreflective elements may comprise transparent beads cooperating with a reflective coating”, [col. 1, lines 57-59]; reflective coating reduces energy transfer to the body; Figs. 2, 3a-b, “An adhesive layer 37 has a major surface 17 opposed from the viewing surface”, [col. 12, lines 17-19],  “Multilayered films of the present invention may be used for ... retroreflective article having multilayer film(s) is mounted via an adhesive to a rigid substrate” [col. 15. L 49 - col. 16, L-12]; “some of the functions each individual layer may serve are to (1) improve the bonding between layers; (2) provide weatherability or durability; (3) decrease cost; (4) improve processability; (5) provide solvent resistance; (6) provide color or opaqueness; (7) provide flexibility; (8) provide control of encapsulation of the scrim; (9) provide graffiti resistance; (10) provide thermal resistance; (11) provide transparency: (12) provide moldability; (13) provide conspicuity via fluorescence or other means; (14) provide transparency for retroreflectivity; (15) provide image receptivity; (16) provide abrasion resistance; and (17) provide water vapor resistance. The multilayer films of this invention are typically carefully selected to provide the desired function required for each article” [col. 4, lines 47-60]).
Lasch teaches reduced energy transfer to a body upon irradiation, as claimed in claim 1, (see claim 1: “provide solvent resistance, provide thermal resistance; provide transparency for retroreflectivity, reflective coating, [col. 4, lines 50-60]).
Lasch doesn’t explicitly teach a body upon irradiation by a laser weapon.
Lasch and Winker are related as retroreflector elements.
Winker teaches a body upon irradiation by a laser weapon (a gun with tracking camera provides digital images of the target and of the laser reflected via the retroreflector, … The tracking camera may have two separate image sensors or two spatially separate image sensor regions”, [0053] and Fig. 2A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Lasch to include a body to reduce energy transfer upon irradiation by a laser weapon as, taught by Winker for the predictable result of determining the aimpoint on the target [Winker, abstract].
Regarding claim 7, the method according to claim 5 is rejected (see above).
Lasch teaches the method according to claim 5.
Lasch teaches the survivability of the body is increased by using the film upon the body which results the radiation from said body being reflected back because of the retroreflective coating on said body (“retroreflective products (e.g., bead-based and prismatic-type (e.g. cube corner) retroreflective sheeting) have been developed to provide increased safety, especially during periods of reduced visibility”, [col. 1, lines 23-27]; “the particular article in which the film is used”, [col. 5, lines 5-6]; “The retroreflective elements may comprise transparent beads cooperating with a reflective coating”, [col. 1, lines 57-59]; the retroreflective coating reflects back the radiation from the body, [see summary]);
Lasch doesn’t explicitly teach dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors.
Lasch and Winker are related as retroreflector elements.
Winker teaches dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors (“The tracking camera provides digital images of the target and of the laser reflected via the retroreflector … The tracking camera may have two separate image sensors or two spatially separate image sensor regions” [0053]; “tracking … via laser light reflected by a retroreflector array disposed on … and captured in the imager FOV”, [0005]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lasch to include sensors to focus the laser weapon upon a body which results from laser radiation from the weapon being reflected back to said sensors, as taught by Winker, for the predictable result of  correctly aiming on the target using the reflected beam from the target, as taught by Winker in [0003 and summary].
Regarding claim 8, the method according to claim 5 is rejected (see above).
Lasch teaches the method according to claim 5.
Lasch teaches the method of Claim 1 wherein the survivability of the body is increased because of a reduction in illumination spot brightness (“retroreflective products (e.g., bead-based and prismatic-type (e.g. cube corner) retroreflective sheeting) have been developed to provide increased safety, especially during periods of reduced visibility”, [col. 1, lines 23-27]; “provide solvent resistance, provide thermal resistance; provide transparency for retroreflectivity, reflective coating, [col. 4, lines 50-60]) 
Lasch doesn’t explicitly teach a reduction in illumination as observed by the sensors of a laser guided weapon approaching said body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body.
Lasch and Winker are related as retroreflector elements.
Winker teaches a reduction in illumination as observed by the sensors of a laser guided weapon approaching said body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body (“FIG. 10C depicts an exemplary embodiment of another tracking system having two image sensors and a dichroic beamsplitter”, [0029]; “The tracking camera may have two separate image sensors or two spatially separate image sensor regions (See FIGS. 10B-10C). One such sensor region may be optimally configured to track the target … A shooter may manually adjust a laser boresight 202 to account for elevation adjustment V 204 and windage adjustment H 206 relative to a gun boresight 208. The shooter may calculate the elevation holdoff based on a knowledge of: a visually estimated or measured distance from the gun to the target,”, [0048]; FIGS. 10A-10C shows off-axis path “FIGS. 10A-10C depict exemplary embodiments of imagers having one or more image sensors for tracking bullet locations and/or tracking target locations”; [0077]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Lasch to include a reduction in illumination as observed by the sensors of a laser guided weapon approaching the body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body as taught by Winker for the predictable result of determining an updated location to account for aiming errors, and relative motion between the gun and target as taught by Winker in para [0038-0039].
Regarding claim 10, the method according to claim 9 is rejected (see above).
Lasch teaches the method according to claim 9.
Lasch further teaches wherein the survivability of the body is increased because of reduced energy transfer to said body upon irradiation by a laser weapon (“the particular article in which the film is used”, [col. 5, lines 5-6]; “The retroreflective elements may comprise transparent beads cooperating with a reflective coating”, [col. 1, lines 57-59]; reflective coating reduces energy transfer to the body; Figs. 2, 3a-b, “An adhesive layer 37 has a major surface 17 opposed from the viewing surface”, [col. 12, lines 17-19],  “Multilayered films of the present invention may be used for ... retroreflective article having multilayer film(s) is mounted via an adhesive to a rigid substrate” [col. 15. L 49 - col. 16, L-12]; “some of the functions each individual layer may serve are to (1) improve the bonding between layers; (2) provide weatherability or durability; (3) decrease cost; (4) improve processability; (5) provide solvent resistance; (6) provide color or opaqueness; (7) provide flexibility; (8) provide control of encapsulation of the scrim; (9) provide graffiti resistance; (10) provide thermal resistance; (11) provide transparency: (12) provide moldability; (13) provide conspicuity via fluorescence or other means; (14) provide transparency for retroreflectivity; (15) provide image receptivity; (16) provide abrasion resistance; and (17) provide water vapor resistance. The multilayer films of this invention are typically carefully selected to provide the desired function required for each article” [col. 4, lines 47-60]).
Lasch teaches reduced energy transfer to a body upon irradiation, as claimed in claim 1, (see claim 1: “provide solvent resistance, provide thermal resistance; provide transparency for retroreflectivity, reflective coating, [col. 4, lines 50-60]).
Lasch doesn’t explicitly teach a body upon irradiation by a laser weapon.
Lasch and Winker are related as retroreflector elements.
Winker teaches a body upon irradiation by a laser weapon (a gun with tracking camera provides digital images of the target and of the laser reflected via the retroreflector, … The tracking camera may have two separate image sensors or two spatially separate image sensor regions”, [0053] and Fig. 2A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Lasch to include a body to reduce energy transfer upon irradiation by a laser weapon as, taught by Winker for the predictable result of determining the aimpoint on the target [Winker, abstract].
Regarding claim 11, the method according to claim 9 is rejected (see above).
Lasch teaches the method according to claim 9.
Lasch teaches the survivability of the body is increased by using the film upon the body which results the radiation from said body being reflected back because of the retroreflective coating on said body (“retroreflective products (e.g., bead-based and prismatic-type (e.g. cube corner) retroreflective sheeting) have been developed to provide increased safety, especially during periods of reduced visibility”, [col. 1, lines 23-27]; “the particular article in which the film is used”, [col. 5, lines 5-6]; “The retroreflective elements may comprise transparent beads cooperating with a reflective coating”, [col. 1, lines 57-59]; the retroreflective coating reflects back the radiation from the body, [see summary]);
Lasch doesn’t explicitly teach dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors.
Lasch and Winker are related as retroreflector elements.
Winker teaches dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors (“The tracking camera provides digital images of the target and of the laser reflected via the retroreflector … The tracking camera may have two separate image sensors or two spatially separate image sensor regions” [0053]; “tracking … via laser light reflected by a retroreflector array disposed on … and captured in the imager FOV”, [0005]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lasch to include sensors to focus the laser weapon upon a body which results from laser radiation from the weapon being reflected back to said sensors, as taught by Winker, for the predictable result of  correctly aiming on the target using the reflected beam from the target, as taught by Winker in [0003 and summary].
Regarding claim 12, the method according to claim 9 is rejected (see above).
Lasch teaches the method according to claim 9.
Lasch teaches the method of Claim 1 wherein the survivability of the body is increased because of a reduction in illumination spot brightness (“retroreflective products (e.g., bead-based and prismatic-type (e.g. cube corner) retroreflective sheeting) have been developed to provide increased safety, especially during periods of reduced visibility”, [col. 1, lines 23-27]; “provide solvent resistance, provide thermal resistance; provide transparency for retroreflectivity, reflective coating, [col. 4, lines 50-60]) 
Lasch doesn’t explicitly teach a reduction in illumination as observed by the sensors of a laser guided weapon approaching said body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body.
Lasch and Winker are related as retroreflector elements.
Winker teaches a reduction in illumination as observed by the sensors of a laser guided weapon approaching said body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body (“FIG. 10C depicts an exemplary embodiment of another tracking system having two image sensors and a dichroic beamsplitter”, [0029]; “The tracking camera may have two separate image sensors or two spatially separate image sensor regions (See FIGS. 10B-10C). One such sensor region may be optimally configured to track the target … A shooter may manually adjust a laser boresight 202 to account for elevation adjustment V 204 and windage adjustment H 206 relative to a gun boresight 208. The shooter may calculate the elevation holdoff based on a knowledge of: a visually estimated or measured distance from the gun to the target,”, [0048]; FIGS. 10A-10C shows off-axis path “FIGS. 10A-10C depict exemplary embodiments of imagers having one or more image sensors for tracking bullet locations and/or tracking target locations”; [0077]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Lasch to include a reduction in illumination as observed by the sensors of a laser guided weapon approaching the body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body as taught by Winker for the predictable result of determining an updated location to account for aiming errors, and relative motion between the gun and target as taught by Winker in para [0038-0039].
Regarding claim 14, the method according to claim 13 is rejected (see above).
Lasch teaches the method according to claim 13.
Lasch further teaches wherein the survivability of the body is increased because of reduced energy transfer to said body upon irradiation by a laser weapon (“the particular article in which the film is used”, [col. 5, lines 5-6]; “The retroreflective elements may comprise transparent beads cooperating with a reflective coating”, [col. 1, lines 57-59]; reflective coating reduces energy transfer to the body; Figs. 2, 3a-b, “An adhesive layer 37 has a major surface 17 opposed from the viewing surface”, [col. 12, lines 17-19],  “Multilayered films of the present invention may be used for ... retroreflective article having multilayer film(s) is mounted via an adhesive to a rigid substrate” [col. 15. L 49 - col. 16, L-12]; “some of the functions each individual layer may serve are to (1) improve the bonding between layers; (2) provide weatherability or durability; (3) decrease cost; (4) improve processability; (5) provide solvent resistance; (6) provide color or opaqueness; (7) provide flexibility; (8) provide control of encapsulation of the scrim; (9) provide graffiti resistance; (10) provide thermal resistance; (11) provide transparency: (12) provide moldability; (13) provide conspicuity via fluorescence or other means; (14) provide transparency for retroreflectivity; (15) provide image receptivity; (16) provide abrasion resistance; and (17) provide water vapor resistance. The multilayer films of this invention are typically carefully selected to provide the desired function required for each article” [col. 4, lines 47-60]).
Lasch teaches reduced energy transfer to a body upon irradiation, as claimed in claim 1, (see claim 1: “provide solvent resistance, provide thermal resistance; provide transparency for retroreflectivity, reflective coating, [col. 4, lines 50-60]).
Lasch doesn’t explicitly teach a body upon irradiation by a laser weapon.
Lasch and Winker are related as retroreflector elements.
Winker teaches a body upon irradiation by a laser weapon (a gun with tracking camera provides digital images of the target and of the laser reflected via the retroreflector, … The tracking camera may have two separate image sensors or two spatially separate image sensor regions”, [0053] and Fig. 2A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Lasch to include a body to reduce energy transfer upon irradiation by a laser weapon as, taught by Winker for the predictable result of determining the aimpoint on the target [Winker, abstract].
Regarding claim 15, the method according to claim 13 is rejected (see above).
Lasch teaches the method according to claim 13.
Lasch teaches the survivability of the body is increased by using the film upon the body which results the radiation from said body being reflected back because of the retroreflective coating on said body (“retroreflective products (e.g., bead-based and prismatic-type (e.g. cube corner) retroreflective sheeting) have been developed to provide increased safety, especially during periods of reduced visibility”, [col. 1, lines 23-27]; “the particular article in which the film is used”, [col. 5, lines 5-6]; “The retroreflective elements may comprise transparent beads cooperating with a reflective coating”, [col. 1, lines 57-59]; the retroreflective coating reflects back the radiation from the body, [see summary]);
Lasch doesn’t explicitly teach dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors.
Lasch and Winker are related as retroreflector elements.
Winker teaches dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors dazzling of the sensors used to focus a laser weapon upon said body which results from laser radiation from said weapon being reflected back to said sensors (“The tracking camera provides digital images of the target and of the laser reflected via the retroreflector … The tracking camera may have two separate image sensors or two spatially separate image sensor regions” [0053]; “tracking … via laser light reflected by a retroreflector array disposed on … and captured in the imager FOV”, [0005]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lasch to include sensors to focus the laser weapon upon a body which results from laser radiation from the weapon being reflected back to said sensors, as taught by Winker, for the predictable result of  correctly aiming on the target using the reflected beam from the target, as taught by Winker in [0003 and summary].
Regarding claim 16, the method according to claim 13 is rejected (see above).
Lasch teaches the method according to claim 13.
Lasch teaches the method of Claim 13 wherein the survivability of the body is increased because of a reduction in illumination spot brightness (“retroreflective products (e.g., bead-based and prismatic-type (e.g. cube corner) retroreflective sheeting) have been developed to provide increased safety, especially during periods of reduced visibility”, [col. 1, lines 23-27]; “provide solvent resistance, provide thermal resistance; provide transparency for retroreflectivity, reflective coating, [col. 4, lines 50-60]) 
Lasch doesn’t explicitly teach a reduction in illumination as observed by the sensors of a laser guided weapon approaching said body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body.
Lasch and Winker are related as retroreflector elements.
Winker teaches a reduction in illumination as observed by the sensors of a laser guided weapon approaching said body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body (“FIG. 10C depicts an exemplary embodiment of another tracking system having two image sensors and a dichroic beamsplitter”, [0029]; “The tracking camera may have two separate image sensors or two spatially separate image sensor regions (See FIGS. 10B-10C). One such sensor region may be optimally configured to track the target … A shooter may manually adjust a laser boresight 202 to account for elevation adjustment V 204 and windage adjustment H 206 relative to a gun boresight 208. The shooter may calculate the elevation holdoff based on a knowledge of: a visually estimated or measured distance from the gun to the target,”, [0048]; FIGS. 10A-10C shows off-axis path “FIGS. 10A-10C depict exemplary embodiments of imagers having one or more image sensors for tracking bullet locations and/or tracking target locations”; [0077]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Lasch to include a reduction in illumination as observed by the sensors of a laser guided weapon approaching the body from a path off-axis from the illumination laser beam thereby decreasing the distance at which the illumination spot is detected by the sensors on said weapon and decreasing the ability for said weapon to adjust its course to said body as taught by Winker for the predictable result of determining an updated location to account for aiming errors, and relative motion between the gun and target as taught by Winker in para [0038-0039].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872